In the

    United States Court of Appeals
                 For the Seventh Circuit

No. 13‐1197

RANDY L. SCHOMAS,                                Plaintiff‐Appellant,

                                 v.


CAROLYN W. COLVIN, 
Acting Commissioner of
Social Security,                                Defendant‐Appellee.




            Appeal from the United States District Court 
                for the Central District of Illinois.
             No. 11‐1210 — Joe Billy McDade, Judge. 




    ARGUED AUGUST 7, 2013 — DECIDED OCTOBER 3, 2013




   Before EASTERBROOK, MANION and KANNE, Circuit Judges.
   PER  CURIAM. Randy Schomas is 54 years old and suffers
from  scoliosis  and  degenerative  disc  disease.  The  Social
2                                                      No. 13‐1197

Security Administration denied his application for Disability
Insurance Benefits after a hearing before an administrative law
judge. The district court upheld that determination, and in this
appeal Schomas challenges the ALJ’s credibility finding and
assessment  of  his  residual  functional  capacity.  The  ALJ’s
decision is problematic, so this could have been a close case.
But Schomas waived most of his arguments, and the rest are
unfocused  or  undeveloped.  Because  the  contentions  that
Schomas properly presents are without merit, we uphold the
denial of benefits.
                         I. BACKGROUND
    Schomas was 49 when he applied for disability benefits in
March 2008. He alleged an onset date of December 19, 2007. On
that  date  Schomas  was  working  as  a  machine  operator  and
injured  his  back  while  lifting  mail  bags  weighing  50  to  100
pounds. His application for benefits was denied initially and
on reconsideration soon after it was submitted. Schomas then
requested a hearing before an ALJ. 
    The evidence before the ALJ includes extensive documenta‐
tion  of  Schomas’s  post‐injury  medical  treatment,  which  we
summarize. Schomas did not immediately seek treatment, but
two  days  after  the  injury  he  visited  the  occupational  health
department at Illinois Valley Community Hospital. A physi‐
cian there diagnosed a lower back strain, recommended that he
take ibuprofen and apply ice, and restricted him to lifting no
more than 10 pounds. At his next appointment a week later,
Schomas described a “constant sharp ache” in  his back that
disturbed his sleep and was aggravated by walking and sitting. 
The treating physician substituted a different anti‐inflamma‐
3                                                        No. 13‐1197

tory for the ibuprofen and prescribed a muscle relaxant. But he
increased to 15 pounds the weight that Schomas could lift and
authorized his return to work with the caveat that he avoid
bending and stooping. After another week Schomas told the
physician  that  he  was  improving  though  still  experiencing
discomfort in his lower back radiating into his right hip. This
time the doctor cleared Schomas to work without restriction
but  recommended  that  he  continue  taking  nonprescription
anti‐inflammatories and apply ice and heat. 
    Schomas was back at work full‐time by the first week of
January 2008, though he still complained about pain. He was
seen in January 2008 by chiropractor Elizabeth Elliot, who had
treated him sporadically for spinal problems since 1992. Her
physical  examination  confirmed  pain  and  tenderness  in
Schomas’s lower back and a decreased range of motion. Elliot
treated  Schomas  every  few  days  through  the  end  of  March
2008  and  every  two  weeks  after  that.  His  symptoms  had
diminished with treatment, he reported, but would flare if he
sat for too long,  did  housework,  lay in a  tanning bed, went
fishing, or carried a suitcase.
    Schomas  was  laid  off  from  his  job  in  February  2008,  the
month before he applied for benefits. Since then has not been
employed.  Before  submitting  his  application  he  retained  an
attorney,  who  recommended  that  he  consult  orthopedic
surgeon Mark Lorenz. At his appointment in March, Schomas
told Dr. Lorenz that some days were better than others but on
any given day the pain in his back ranged from 7 to 10 on a
scale of 10. An X‐ray revealed scoliosis, significant arthritis in
the left hip, and degenerative disc disease. Degenerative disc
disease  is  the  label  given  wear  on  the  spinal  discs  that  can
4                                                         No. 13‐1197

cause back pain radiating into the buttocks and upper thighs.
Univ.  of  Md.  Med.  Ctr.,  Degenerative  Disc  Disease,
http://umm.edu/programs/spine/health/guides/degenerative
‐disc‐disease  (last  updated  July  3,  2013).  On  a  work‐status
report Dr. Lorenz checked the box labeled “Unable to return to
work.”  He  prescribed  an  oral  corticosteroid,  and  after  that
Schomas did not return for another five months.
    A  nonexamining  agency  medical  consultant,  Dr.  Delano
Zimmerman,  reviewed  Schomas’s  medical  records  in  April
2008 and assessed his residual functional capacity (or “RFC”).
Dr. Zimmerman concluded that Schomas could lift 20 pounds
occasionally and 10 pounds frequently, could climb occasion‐
ally,  and  could  sit,  stand,  or  walk  for  6  hours  in  an  8‐hour
workday. Another state‐agency physician, Dr. Bharati Jhaveri,
concurred with Dr. Zimmerman’s assessment. 
    In May 2008, immediately after the initial denial of benefits,
Schomas consulted a second orthopedic surgeon, Dr. Stephen
Heim. The change in physicians is not explained in the record.
Schomas  told  Dr.  Heim  that  his  symptoms  had  waxed  and
waned  since  the  December  2007  injury.  Dr.  Heim  obtained
X‐rays and echoed Dr. Lorenz’s diagnoses of scoliosis, arthritis
of the hip, and disc disease; he also added a fourth malady,
lumbar  radiculopathy.  Lumbar  radiculopathy  is  a  painful
condition of the nerve roots in the lower spine, often caused by
disc  herniation  or  compression.  DORLAND’S  ILLUSTRATED
MEDICAL  DICTIONARY  1571  (32nd  ed.  2012).  Dr.  Heim  con‐
cluded that Schomas could work so long as he did not bend,
twist,  squat,  or  lift  more  than  25  pounds.  The  physician
prescribed  physical  therapy  and  a  narcotic  for  pain.  When
Schomas  next  visited  a  month  later,  he  reported  that  any
5                                                      No. 13‐1197

activity  exacerbated  the  pain  in  his  back  and  leg.  Dr.  Heim
ordered an MRI; that diagnostic was conducted in July 2008
and confirmed the diagnoses of scoliosis and disc degenera‐
tion. 
    Schomas  initially  complied  with  the  prescription  for
physical therapy, and the therapist saw progress: Schomas was
reporting greater tolerance to activity and seemed to be in less
pain  and  have  increased  mobility.  Yet  after  ten  weeks  of
sessions,  the  therapist  reported  to  Dr.  Heim  that  “we  are
holding physical therapy at this time awaiting clarification and
any  further  order  or  advisement”  because  there  was  “some
issue with the patient in a transition of physicians.”  
   Meanwhile, Schomas visited Dr. Lorenz again in August
2008. He rated his pain as 7 on a scale of 10 and said that 6 was
average, 5 was best, and 9 the worst. Dr. Lorenz again checked
the  box  on  Schomas’s  work‐status  report  declaring  him
“Unable to return to work,” ordered another RFC assessment,
and referred Schomas to a pain specialist because he “is not a
surgical candidate.”
    Alyssa Emanuelson, a certified athletic trainer and func‐
tional  assessment  specialist,  evaluated  Schomas’s  RFC  in
September 2008. She opined that he could sit or stand for 60
minutes  at  a  stretch  and  lift  37  pounds  occasionally  and  21
pounds frequently. During an 8‐hour workday, Emanuelson
continued,  Schomas  could  sit  for  8  hours,  stand  for  5  to  6
hours, and walk for 4 to 5 hours. Schomas’s limitations, she
concluded,  would  prevent  him  from  returning  to  his  past
employment or other medium work.  
6                                                        No. 13‐1197

    That  same  month  Schomas  visited  pain  specialist
Ira Goodman. Schomas reported pain of 7 on a scale of 10 and
said  that  the  pain  always  was  present  in  varying  intensity,
from 5 at best to sometimes 10 with 7 the average. He said the
pain caused him to wake several times every night. He could
control  it  by  sitting  or  lying  down  most  of  the  day,  and
walking  also  helped.  Dr.  Goodman  opined  that  Schomas
“should be off work while under treatment.” During outpa‐
tient  procedures  Dr.  Goodman  administered  two  epidural
steroid injections. Schomas reported no improvement from the
first,  but  Dr.  Goodman  observed  significant  functional  im‐
provement.  After  the  second  injection  in  late  October  2008,
Schomas reported decreased pain, and Dr. Goodman declared
him  “disabled”  but  fit  to  return  to  work  at  jobs  that  didn’t
require him to bend, twist, or continuously stand for more than
one hour. Dr. Goodman ordered a different series of steroid
injections, which Schomas received in March 2009.
    Then in April 2009 Schomas consulted a third orthopedic
surgeon,  Alexander  Ghanayem,  who  recommended  back
surgery. As before, the change in physicians is not explained in
the  record.  In  July  Dr.  Ghanayem  performed  three  surgical
procedures during one operation: an anterior lumbar interbody
fusion,  posterior  laminotomy,  and  partial  facetectomy.  The
anterior lumbar interbody fusion involved replacing one of his
spinal  discs  with  a  bone  graft  substitute.  Am.  Academy  of
Orthopaedic  Surgeons,  Anterior  Lumbar  Interbody  Fusion,
http://orthoinfo.aaos.org/topic.cfm?topic=A00595 (last updated
June 2010). The laminotomy and facetectomy were performed
to decompress his spinal nerve root. See STEDMAN’S MEDICAL
DICTIONARY  1046  (28th  ed.  2006);  Wikipedia,  Facetectomy,
7                                                   No. 13‐1197

http://en.wikipedia.org/wiki/Facetectomy (last visited Aug. 7,
2013).
    A month after the surgery, Dr. Ghanayem concluded that
Schomas  was  not  ready  for  physical  therapy  or  work  but
decreased his narcotic pain killer and continued his walking
program.  Schomas  continued  seeing  Dr.  Ghanayem  on  a
monthly basis. In November 2009 the doctor ordered an RFC
assessment after noting that Schomas had increased his activity
level and that X‐rays showed him ready to begin conditioning
for work.  
    A different physical therapist, Lanny Slevin, conducted this
RFC  evaluation  over  four  hours  in  January  2010.  Slevin
concluded that Schomas could perform light work not requir‐
ing him to lift more than 23 pounds to his shoulder, or more
than  13  to  18  pounds  over  his  head.  Slevin  also  limited
Schomas to work requiring no more than occasional sitting,
standing, walking, bending, squatting, stair climbing, kneeling,
or crawling. Slevin opined that Schomas’s main obstacles for
returning to work were “subjective reports of high rated pain,”
decreased tolerance to long periods of activity, and restricted
range  of  motion in the trunk. Dr. Ghanayem evaluated  and
approved Slevin’s report, and in January 2010 cleared Schomas
to  work  with  the  limitations  noted.  Schomas  did  not  see
Dr. Ghanayem again.
   Dr. Ghanayem’s assessment in January was the last word
medically on Schomas’s back and related problems before his
administrative hearing in May 2010. Schomas told the ALJ that
walking more than a couple of blocks caused his right leg to
hurt, standing for more than 30 minutes triggered pain in his
8                                                     No. 13‐1197

back, and sitting caused tingling in his toes and burning in his
hip. Any exertion, Schomas continued, caused pain. Schomas
said that he cooks, vacuums, and washes dishes and laundry
but  not  without  some  pain  to  his  back.  And  he  needs
help—which  he  gets  from  his  brother  and  neighbors—for
lifting, shoveling snow, and cutting the grass. When the ALJ
inquired about current medical care, Schomas answered that
he was still seeing his family doctor for high blood pressure
and had an appointment scheduled for later that month. For
his pain, Schomas said, he was taking a narcotic equivalent to
Vicodin. Who prescribed that drug and when is not disclosed
in the administrative record. Schomas asserted that the drug
does not extinguish his pain but makes it bearable. When the
ALJ asked if the drug causes side effects, Schomas responded,
“Not that I’m aware of,” but then added that he cannot stay
focused and falls asleep throughout the day. Schomas’s lawyer
revisited  this  topic,  asking  how  the  drug  makes  him  “feel
mentally.” Schomas replied that it makes him tired and groggy
and that he cannot maintain concentration.
     The ALJ posed hypothetical questions to vocational expert
Michelle Peters. She testified that a person of Schomas’s age
and  education  (high  school  plus  some  community  college)
could not return to his past employment as a machine operator
or shipping clerk if limited to light exertional work. But that
person  would  be  qualified,  Peters  said,  for  one  of  approxi‐
mately 15,000 cashier positions, 3,000 assembly positions, and
3,500 hand‐packaging positions in northern Illinois. When the
ALJ further limited the jobs to those allowing the employee to
sit or stand at will without becoming off task more than 10% of
the  time,  Peters  estimated  that  the  suitable  jobs  would  be
9                                                     No. 13‐1197

reduced to 1,800 assembly positions and 2,000 hand‐packaging
positions.  Finally,  the  ALJ  inquired  about  a  person  whose
concentration and focus during work “dropped below 85%,”
and Peters responded that competitive employment could not
be sustained.
    The ALJ concluded that Schomas was not disabled. At Step
1 of the applicable 5‐step analysis, see 20 C.F.R. § 404.1520, the
ALJ found that Schomas had not engaged in substantial gainful
activity after his alleged onset date. At Step 2 the ALJ found
that Schomas suffers from scoliosis, degenerative disc disease,
and degenerative arthritis. At Step 3 the ALJ concluded that
these impairments, although severe, do not meet or equal a
listed impairment. 
    The ALJ then found that Schomas had the RFC to perform
light  work,  20  C.F.R.  §  404.1567(b),  which  does  not  require
crawling  or  climbing  ladders,  ropes  or  scaffolds,  and  only
occasional stooping, crouching, kneeling, and climbing ramps
or stairs. The “functional capacity evaluation and finding of the
state agency,” the ALJ explained, support a determination that
Schomas  can  perform  light  work.  The  ALJ  recounted
Schomas’s  medical  history  and,  in  light  of  the  medical  evi‐
dence, discredited his assertion of disabling pain. In particular,
the ALJ noted that Schomas had received extensive conserva‐
tive  therapy  and  not  used  strong  narcotics  persistently.
Moreover, the ALJ opined that someone with disabling pain
would  have  been  hospitalized  frequently  or  frequented
emergency  rooms,  which  Schomas  had  not.  Plus,  the  ALJ
reasoned,  no  doctor  had  declared  Schomas  to  be  totally
disabled by pain.
10                                                      No. 13‐1197

    At Step 4 the ALJ found that Schomas could not perform
his past work. At Step 5, though, the ALJ concluded that jobs
exist  which  Schomas  could  perform  given  his  RFC,  age,
education, and work experience.
                            II. ANALYSIS
    Because the Appeals Council denied review, we evaluate
the ALJ’s decision as the final word of the Commissioner. See,
e.g., Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013); Shideler v.
Astrue, 688 F.3d 306, 310 (7th Cir. 2012); Jelinek v. Astrue, 662
F.3d 805, 807 (7th Cir. 2011).
A. The ALJ’s RFC Determination
   Schomas,  who  is  represented  by  different  counsel  on
appeal,  first  contends  that  the  ALJ  overstated  his  RFC.
Schomas principally argues that the ALJ failed to mention the
several doctors who restricted him from working at various
times; those restrictions, he asserts, favored granting a closed
period of disability. See 20 C.F.R. § 404.320. But prior counsel
did not raise this argument in the district court, and thus it is
waived.  See  Skarbek  v.  Barnhart,  390  F.3d  500,  505  (7th  Cir.
2004); Schoenfeld v. Apfel, 237 F.3d 788, 793 (7th Cir. 2001).
    Concerning his RFC, Schomas makes only one argument
that is properly before us. Even that argument is difficult to
decipher, but Schomas apparently contends that the ALJ relied
primarily  on  the  RFC  determination  of  physical  therapist
Slevin but disregarded its most critical component. What the
ALJ ignored, Schomas insists, is the restriction to occasional
sitting,  standing,  and  walking.  That  restriction  means,  says
11                                                        No. 13‐1197

Schomas,  that  he  cannot  do  the  “good  deal  of  walking  or
standing” required for light work. See 20 C.F.R. § 404.1567(b). 
    Schomas’s argument misses the mark. The ALJ acknowl‐
edged the RFC determination by Slevin in 2010 but so did the
ALJ acknowledge the RFC assessments made in April 2008 by
the state‐agency reviewer, Dr. Zimmerman, and in September
2008  by  Emanuelson.  Yet  in  concluding  that  Schomas  can
perform light work, the ALJ explicitly linked his decision to the
“functional  capacity  evaluation  and  finding  of  the  state
agency.” Schomas interprets this reference to mean the RFC
assessments  from  Dr.  Zimmerman  and  physical  therapist
Slevin, but that reading ignores what the ALJ said. We under‐
stand the ALJ to have credited Dr. Zimmerman’s assessment
over the others. Yet, if that is so, says Schomas, then the ALJ’s
silence about why he gave controlling weight to one assess‐
ment over another requires us to remand the case because the
ALJ did not “provide an accurate and logical bridge” from the
evidence  to  his  finding.  But  this  kind  of  error  is  subject  to
harmless‐error review, and we will not remand a case to the
ALJ  for  further  explanation  if  we  can  predict  with  great
confidence that the result on remand would be the same. See
McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011); Parker, 597
F.3d at 924; Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010);
Keys  v.  Barnhart,  347  F.3d  990,  994–95  (7th  Cir.  2003);
see also Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003).  
    Our review of the record convinces us that the result would
not change. There are three RFC assessments in the medical
record. The earliest, by Dr. Zimmerman, does not impose any
restriction on sitting, standing, or walking that would preclude
light  work.  Neither  does  the  second  assessment  by
12                                                    No. 13‐1197

Emanuelson, the assessment specialist, who gave her opinion
several months later at the request of one of Schomas’s own
physicians.  Only  the  most‐recent  assessment,  performed  in
January  2010  by  Slevin,  is  possibly  inconsistent  with  light
work. That RFC determination looks like an outlier, however,
and substantial evidence supports Dr. Zimmerman’s assess‐
ment. Shortly after Schomas’s injury the physicians at Illinois
Valley Community Hospital told him he could return to work
without  restriction.  The  second  orthopedist  that  Schomas
consulted,  Dr.  Heim,  prescribed  work  restrictions  but  none
pertained to sitting, standing, or walking. And after Schomas
received a series of steroid injections from Dr. Goodman, that
doctor  told  him  he  could  work  but  should  refrain  from
standing  continuously  for  more  than  an  hour.  Thus,  even
though the ALJ should have better articulated his reasoning,
we cannot see how a different conclusion possibly could be
reached on remand. 
B. The ALJ’s Adverse Credibility Finding
    Schomas also challenges the ALJ’s credibility determina‐
tion. He complains that the ALJ’s decision includes boilerplate
language that is never connected to any analysis of the evi‐
dence. And where the decision does include analysis, Schomas
continues, the analysis is limited to the medical evidence and
excludes consideration of many factors outlined in 20 C.F.R.
§ 404.1529(c) that were relevant in evaluating his allegation of
disabling pain. S.S.R. 96‐7p, at *2. Many of those  factors, he
insists, demonstrate his credibility.
     Schomas’s concern about the format of the ALJ’s decision
is  unfounded.  The  use  of  boilerplate  is  innocuous  when,  as
13                                                        No. 13‐1197

here, the language is followed by an explanation for rejecting
the  claimant’s  testimony.  See  Pepper  v.  Colvin,  712  F.3d  351,
367–68 (7th Cir. 2013); Filus v. Astrue, 694 F.3d 863, 868 (7th Cir.
2012). The boilerplate is not problematic. 
    Other claimed errors might have been. Yet in Schomas’s
brief to the district court, he contested only the ALJ’s use of
boilerplate and, citing generally to SSR 96‐7, argued that the
ALJ’s  credibility  finding  must  be  supported  by  the  entire
record. Schomas did not point to a single factor outlined in SSR
96‐7 that the ALJ omitted or how the corresponding evidence
would support his argument. And though he elaborates in his
appellate  brief,  now  is  too  late;  his  argument  to  the  district
court  was  undeveloped  and,  thus,  is  waived  on  appeal.
See Schoenfeld, 237 F.3d at 793 (7th Cir. 2001); United States v.
Lanzotti, 205 F.3d 951, 957 (7th Cir. 2000). Even so, much of the
reasoning behind the ALJ’s credibility finding is troubling, and
so we add a few observations.    
    We give special deference to an ALJ’s credibility determina‐
tion and will not overturn it unless it is patently wrong. Jones
v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010); Larson v. Astrue,
615 F.3d 744, 751 (7th Cir. 2010). But if “the determination rests
on objective factors or fundamental implausibilities rather than
subjective  considerations”  like  demeanor,  we  “have  greater
freedom” in reviewing the decision. Indoranto v. Barnhart, 374
F.3d  470,  474  (7th  Cir.  2004)  (internal  quotation  marks  and
citation omitted). In making a credibility finding the ALJ must
evaluate the claimant’s pain level, medication, treatment, daily
activities, and limitations. See 20 C.F.R. § 404.1529(c); Terry v.
Astrue, 580 F.3d 471, 477 (7th Cir. 2009).
14                                                       No. 13‐1197

    Schomas briefly complains that the ALJ did not mention the
severity of his pain or his mental and physical limitations from
his medication. Had it been preserved, this contention might
have had traction. The ALJ noted that Schomas acknowledged
that his pain medication helps. But that observation does not
accurately  reflect  Schomas’s  testimony.  He  testified  that  his
prescription  drug  makes  his  pain  bearable,  but  still  he  is  in
pain  any  time  he  exerts  himself.  The  ALJ  also  stated  that
Schomas  testified  that  he  was  not  experiencing  side  effects.
True enough, Schomas said no when the ALJ asked if he was
experiencing side effects. Yet when his lawyer asked how the
medication makes him “feel mentally,” Schomas explained that
it makes him tired and groggy. He already had said that he
cannot  stay  focused  throughout  the  day  and  is  constantly
napping. These statements are particularly relevant given the
vocational expert’s conclusion that a person whose focus drops
below 85% could not sustain competitive employment (another
point  the  ALJ  neglected  to  mention).  If  the  ALJ  disbelieved
Schomas, he needed to explain that finding in order to build a
logical  bridge  between  the  evidence  and  his  conclusion.
See  Shauger  v.  Astrue,  675  F.3d  690,  697–98  (7th  Cir.  2012);
Villano v. Astrue, 556 F.3d 558, 562–63 (7th Cir. 2009). The ALJ
should have evaluated Schomas’s subjective reports of pain,
fatigue, and concentration. 
    Other pieces of the ALJ’s credibility determination also rest
on  shaky  grounds.  The  ALJ  reasons  that  Schomas  received
extensive  conservative therapy  and that,  had he really been
disabled by pain, he would have been hospitalized or at least
visited the emergency room more frequently. This reasoning,
Schomas asserts, impermissibly substitutes the ALJ’s personal
15                                                    No. 13‐1197

observations for the considered judgment of medical profes‐
sionals. See Myles v. Astrue, 582 F.3d 672, 677–78 (7th Cir. 2009);
Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 569–70 (7th Cir.
2003). We might agree. Schomas indeed began with conserva‐
tive  therapy,  such  as  over‐the‐counter  anti‐inflammatories,
chiropractic treatment, and physical therapy. But over time his
treatment became more aggressive. Schomas was prescribed
narcotic  pain  relievers,  submitted  to  steroid  injections,  and
finally underwent major surgery. Those treatments belie the
ALJ’s conclusion that Schomas was treated conservatively.
     The Commissioner counters that “because many claimants
are hospitalized and/or receive emergency room treatment, it
is  logical  and  appropriate  to  consider  the  number  and  fre‐
quency of the claimant’s hospitalizations and emergency room
visits.”  And,  the  Commissioner  insists,  the  ALJ’s  reasoning
rests “on the commonsense idea that a person who is disabled
by pain might seek medical treatment for that pain beyond that
provided by ordinarily scheduled visits with his doctors.” But
we  do  not  understand  the  Commissioner’s  point;  a  person
suffering continuous pain might seek unscheduled treatment
if that pain unpredictably spikes to a level which is intolerable,
but otherwise why would an emergency‐room visit be sensi‐
ble? Unless emergency treatment can be expected to result in
relief, unscheduled treatment in fact makes no sense. 
                        III. CONCLUSION
    Again,  had  Schomas  developed  these  contentions  in  the
district court, there might be something to this appeal. As it
stands, though, we uphold the denial of benefits.